Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This office action considers claims 1, 4-6, 9-11 and 14-18 are pending are pending for prosecution.
Claims 2-3, 7-8 and 12-13 have been cancelled previously.
Claims 16-18 are added new.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given by email by Attorney Won S. Yoon (Reg. No. 71,058) after a telephone interview over telephone on August 26, 2021.

IN THE CLAIMS
1. (Previously presented) A method of receiving a signal in a control resource set (CORESET) of a wireless communication system, the method performed by a user equipment (UE) and comprising:

receiving a medium access control (MAC) control element (CE) informing a TCI state among the plurality of TCI states; and
receiving a signal in the CORESET based on the TCI state,
wherein, based on the CORESET being CORESET #0, (i) a demodulation-reference signal (DM-RS) antenna port for a physical downlink control channel (PDCCH) reception in the CORESET #0 is quasi co-located with a channel state information reference signal (CSI-RS) informed by the TCI state, and (ii) quasi co-location-type D (QCL-type D) of the CSI-RS is provided by a synchronization signal/physical broadcast channel block (SSB).

2-3. (Canceled) 

4. (Previously presented) The method of claim 1, wherein the QCL-type D  of the CSI-RS  is determined based on the SSB.

5. (Original) The method of claim 1, wherein the CORESET #0 is configured by information which is transmitted through a physical broadcast channel (PBCH).

6. (Currently Amended) A user equipment (UE) comprising:
a transceiver configured to transmit and receive a wireless signal; and
a processor configured to operate in combination with the transceiver,
a computer-readable memory storing instructions that, based on being executed by , 
receive a radio resource control (RRC) signal including information regarding a plurality of TCI states,
receive a medium access control (MAC) control element (CE) informing a TCI state among the plurality of TCI states; and
receive a signal in a control resource set (CORESET) based on the TCI state,
wherein, based on the CORESET being CORESET #0, (i) a demodulation-reference signal (DM-RS) antenna port for a physical downlink control channel (PDCCH) reception in the CORESET #0 is quasi co-located with a channel state information reference signal (CSI-RS) informed by the TCI state, and (ii) quasi co-location-type D (QCL-type D) of the CSI-RS is provided by a synchronization signal/physical broadcast channel block (SSB).

7-8. (Canceled) 

9. (Previously presented) The UE of claim 6, wherein the QCL-type D  of the CSI-RS  is determined based on the SSB.

10. (Original) The UE of claim 6, wherein the CORESET #0 is set by information which is transmitted through a physical broadcast channel (PBCH).

11. (Currently Amended) A processing device processing device comprising:
a processor; and
a computer-readable memory storing instructions that, based on being executed by the processor,
receive a radio resource control (RRC) signal including information regarding a plurality of TCI states,
receive a medium access control (MAC) control element (CE) informing a TCI state among the plurality of TCI states; and
receive a signal in a control resource set (CORESET) based on the TCI state,
wherein, based on the CORESET being CORESET #0, (i) a demodulation-reference signal (DM-RS) antenna port for a physical downlink control channel (PDCCH) reception in the CORESET #0 is quasi co-located with a channel state information reference signal (CSI-RS) informed by the TCI state, and (ii) quasi co-location-type D (QCL-type D) of the CSI-RS is provided by a synchronization signal/physical broadcast channel block (SSB).

12-13. (Canceled)

14. (Previously presented) The processor of claim 11, wherein the QCL-type D  of the CSI-RS  is determined based on the SSB.

15. (Original) The processor of claim 11, wherein the CORESET #0 is set by information which is transmitted through a physical broadcast channel (PBCH). 

16. (Previously presented) The method of claim 1, wherein the QCL-type D is related to a spatial reception parameter.

17. (Previously presented) The UE of claim 6, wherein the QCL-type D is related to a spatial reception parameter.

18. (Previously presented) The processor of claim 11, wherein the QCL-type D is related to a spatial reception parameter.


Allowable Subject Matter
Claims 1, 4-6, 9-11 and 14-18 are allowed.

The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).  

Applicant’s invention is drawn to method and a user equipment (UE) for receiving a signal in control resource set having ID 0 (CORESET 0) of a wireless communication system to determine a receive beam of the CORESET 0 according to transmission configuration indicator (TCI) state configured by higher layer signals prior to receiving the signal, improving efficiency for the UE monitoring signal in CORESET#0 for new radio (NR) or 5G applications.

The primary reason for the allowance of the claims is the inclusion of a limitation in all the independent claims which is not found in the prior art references.

Applicant’s independent claim 1 recites, inter alia, a method of receiving a signal in a control resource set (CORESET) of a wireless communication system, the method performed by a user equipment (UE) and comprising a particular combination of elements, specifically “wherein, based on the CORESET being CORESET #0, (i) a demodulation-reference signal (DM-RS) antenna port for a physical downlink control channel (PDCCH) reception in the CORESET #0 is quasi co-located with a channel state information reference signal (CSI-RS) informed by the TCI state, and (ii) quasi co-location-type D (QCL-type D) of the CSI-RS is provided by a synchronization signal/physical broadcast channel block (SSB).”
Prior art, ZTE (R1-1719538, of IDS) disclosing activation of a semi-persistent CS-RS for one of M candidate TCI state by MAC-CE (see Page 6 Figure and Proposal-4) disclosing a 2-step process as the instant application, DMRS ports having QCL with respect to spatial Rx parameter (QCL-TypeD) with CSI-RS or SSB (see Page 3 Table 1), and DCI (PDCCH) received on CORESET # 0 for spacial QCL (QCL-TypeD) assumption (Page 5 Figure 3). However ZTE does not disclose “ (i) a demodulation-reference signal (DM-RS) antenna port for a physical downlink control channel (PDCCH) reception in the CORESET #0 is quasi co-located with a channel state information reference signal (CSI-RS) informed by the TCI state, and (ii) quasi co-location-type D (QCL-type D) of the CSI-RS is provided by a synchronization signal/physical broadcast channel block (SSB).”, specifically the limitation  “quasi co-location-type D (QCL-type D) of the CSI-RS is provided by a synchronization signal/physical broadcast channel block (SSB).”
Prior art not used, KOSKELA (us-provisional-application US62657125, of record) discloses [0016] the UE may determine the BFD-RS resources implicitly based on the configured/indicated/ activated PDCCH-transmission configuration indication (TCI) states per control resource set (CORESET), i.e., the downlink reference signals (CSI-RS, SS/PBCH block) that are spatially QCLed with PDCCH DMRS. For the configuration and activation of TCI states for PDCCH, the combined RRC + MAC CE activation of configured TCI states signaling may be used. [0020] MAC-CE level activation signaling may be used to control which one of the multiple TCI states is active at a time per CORESET. Search space set related parameters associated to the CORESET define time domain monitoring pattern from which the UE knows when to monitor a certain CORESET and then, from the associated (active) TCI state of the CORESET, the UE knows how to set its RX beam. QCL type D means spatial RX. Thus, when TCI index 0 determines the source RS(s) for a certain physical signal or channel, the UE can determine that it can set its RX beam as it is set for receiving the SS/PBCH block #n. Correspondingly, when TCI index 1 determines the source RS(s) for a certain physical signal or channel, the UE can determine that it can set its RX beam as it is set for receiving the CSI-RS # (of RS set #B). [0021] As depicted in the example of Fig. 2, for the CORESET #0, MAC-CE signalling may be used to activate one TCI state at a time. However, KOSKELA does not disclose wherein, based on the CORESET being CORESET #0, (ii) quasi co-location-type D (QCL-type D) of the CSI-RS is provided by a synchronization signal/physical broadcast channel block (SSB).
Prior art, not used, 3GPP RAN1, “RP-181278 - List of RAN1 agreements in RAN1#92bis 93_v1” discloses (Pages 30-31) broadly discloses the cited elements of claim 1, but does not disclose the particular combination related to CORESET 0, cited above, required by claim 1.
Prior art, not used, KOSKELA (us-provisional-application US 62653001, [0014, 0042]), discloses certain elements of claim 1, but does not disclose the particular combination, cited above, required by claim 1.

Independent claims 6 and 11 having different scope recites substantially similar features as in claim 1.

As best understood, the user equipment Claim 6 and Processor Claim 11 are supported by corresponding structures.

None of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1, 6 and 11 when reading the claims in light of the specification, as per MPEP 2111.01 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims 1, 6 and 11 are deemed patentable over the prior arts, and over 35 U.S.C 101 as per guidance of 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) published in the Federal Register (84 FR 50) on January 7, 2019 current guidance in combination of October 2019 Patent Eligibility Guidance Update i.e., October 2019 Update, and for the reasons in Applicant’s Remarks filed on 06/03/2021.

Dependent claims 4-5, 9-10 and 14-18 being dependent on independent claims 1, 6 and 11, are also allowed for the same reason as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Koskela et al.(us-provisional-application US 62653001), describing USER EQUIPMENT RECEIVER SPATIAL FILTER CONFIGURATION DURING SECONDARY CELL BEAM FAILURE RECOVERY, discloses [0014] When a UE is not explicitly configured with a BFD-RS list, the UE may determine the BFR-RS resources implicitly based on the configured/indicated/ activated PDCCH-transmission configuration indication (TCI) states per control resource set (CORESET), i.e., the downlink reference signals (CSI-RS, SS/PBCH block) that are spatially QCLed with PDCCH DMRS or, in other words, PDCCH beams. [0042] If the UE is indicated by higher layer one or more selected periodic CSI-RS resource or SS/PBCH block index from the provided set of qnew_serving_cell, monitoring, at 235, the serving cell (SCell) PDCCH for reception of a DCI (format 0) with CRC scrambled by (SCell) C-RNTI starting from a next slot after receiving the resource indication from higher layer with assumption that the DM-RS antenna port associated with PDCCH reception in the UE-specific search space is quasi co-located with selected (by higher layer) periodic CSI-RS resource or SS/PBCH block index with respect to delay spread, Doppler spread, Doppler shift, average delay, and/or spatial Rx parameters, when applicable.
3GPP RAN1, “RP-181278”, describing List of RAN1 agreements in RAN1#92bis 93_v1, discloses (Page 30) If the UE is configured with a CSI-RS resource and a CORESET in the same OFDM symbol(s), the UE may assume that the CSI-RS and a PDCCH DM-RS transmitted in the CORESET are quasi co-located with ‘QCL-TypeD’, if ‘QCL-TypeD’ is applicable. Furthermore, the UE shall not expect to be configured with the CSI-RS in PRBs that overlap those of the CORESET. (Page 31) if the Resource Setting for channel measurement contains a CSI-RS Resource Set that is configured with the higher layer parameter CSI-RS-ResourceRep and configured without the higher layer parameter TRS-Info, the UE can only be configured with 1 or 2 ports with the higher layer parameter NrofPorts for all CSI-RS resources within the set, and the UE may be configured with the CSI-RS resource in the same OFDM symbol(s) as an SS/PBCH block, and the UE may assume that the CSI-RS and the SS/PBCH block are quasi co-located with ‘QCL-TypeD’ if ‘QCL-TypeD‘ is applicable.
Moon et al. (US20200221428), describing METHOD FOR TRANSMITTING OR RECEIVING DOWNLINK CONTROL CHANNEL AND DEVICE USING SAME, disclosing [0080] The base station may determine a beam to be applied to transmission of a physical signal or a channel on the basis of the beam quality information reported from the terminal, and configure one or a plurality of transmission configuration information (TCI) states for the physical channel (e.g., PDCCH or PDSCH) to the terminal. The TCI state may include an ID and/or a quasi-co-location (QCL) type of a reference signal having a QCL relationship with a DMRS of the physical channel to which the TCI is applied. The QCL may be a spatial QCL. The fact that the spatial QCL is established between reference signal(s) and/or channel(s) may mean that the terminal may assume the same reception beam and the same reception channel spatial correlation between the reference signal(s) and/or the channel(s). [0082] A TCI state may be configured for each CORESET or each PDCCH search space. The base station may configure TCI state candidate(s) for each CORESET in the terminal through an RRC signaling, and may configure or indicate one TCI state used for CORESET monitoring of the terminal through a MAC signaling. Exceptionally, in case of the CORESET 0, the terminal may assume that a QCL is established between the CORESET and an SS/PBCH block logically associated with the search space of the CORESET 0. [0167] Also, as the BFD-RS, a DMRS or a channel state information reference signal (CSI-RS) of an SS/PBCH block may be used. The BFD-RS may be explicitly configured in the terminal, and an RS quasi-co-located (QCLed) with the CORESET may be used as the BFD-RS if there is no configuration from the base station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951.  The examiner can normally be reached on 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAH M RAHMAN/Examiner, Art Unit 2413